IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Edwina Redmond,                      :
                    Appellant        :
                                     :    No. 755 C.D. 2017
             v.                      :
                                     :
Commonwealth of Pennsylvania,        :
Department of Transportation a/k/a   :
PennDOT and The City of Philadelphia :
and Southeastern Pennsylvania        :
Transportation Authority and         :
Tony DePaul & Son and                :
Carr and Duff, Inc.                  :


                                   ORDER


            AND NOW, this 5th day of October, 2018, it is ORDERED that the
above-captioned opinion filed July 26, 2018, shall be designated OPINION rather
than MEMORANDUM OPINION, and it shall be reported.




                                    ________________________________
                                    PATRICIA A. McCULLOUGH, Judge